Exhibit 10.27

AMENDMENT No. 2 TO EMPLOYMENT AGREEMENT

This is an Amendment No. 2 dated November 3, 2016 (this “Amendment”) to the
Employment Agreement between bluebird bio, Inc., a Delaware corporation (the
“Company”), and Jason F. Cole (the “Executive”) dated February 3, 2014 (as
amended on March 7, 2016, the “Employment Agreement”).

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the terms and
conditions of the Employment Agreement as amended by this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby amend the Employment
Agreement as follows:

1. Section 5(a)(i) of the Employment Agreement is deleted and replaced with:

“(i) the Company shall pay the Executive a lump sum in cash in an amount equal
to one times the sum of (A) the Executive’s current Base Salary (or the
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher), plus (B) the Executive’s Target Incentive Compensation. For purposes of
this Agreement, “Target Incentive Compensation shall mean the Executive’s target
annual incentive compensation as set forth in Section 2(b); and”

2. All other provisions of the Employment Agreement, including the Assignment of
Invention, Nondisclosure and Noncompetition Agreement attached as Exhibit A
thereto, are unaffected by this Amendment and shall remain in full force and
effect.

* * * * *

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

BLUEBIRD BIO, INC.

 

 

By:

/s/ Nick Leschly

 

Nick Leschly

Its:

Chief Executive Officer

 

 

/s/ Jason F. Cole

Jason F. Cole

 